                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                       Case No. 13-CR-16-JPS-JPS
 v.

 JASON B. GUIDRY,
                                                                     ORDER
                       Defendant.


1.       BACKGROUND

         On August 26, 2020, Defendant Jason B. Guidry (“Defendant”) filed

a motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

(Docket #201). After the Government responded, (Docket #209),1 Defendant

filed a reply, (Docket #211), and numerous supplements, (Docket #213,

#216, #217, and #220). Additionally, several individuals submitted letters in

support of Defendant’s motion. Having reviewed the aforementioned

submissions, the Court is obliged to deny Defendant’s motion for

compassionate release.

2.       FACTS

         In 2012, Defendant was engaged in selling heroin and prostituting

three women in Wisconsin and Illinois. (Docket #106 at 15-17). Defendant

recruited the three women to prostitute for him and paid them mostly with

heroin. (Id.) Defendant knew that two of the women were addicted to

heroin and used that information to manipulate at least one of them to




       The Government also filed a motion to seal its submission, (Docket #208),
         1

which the Court will grant.



     Case 2:13-cr-00016-JPS Filed 01/21/21 Page 1 of 7 Document 221
continue prostituting for him. (Id.) On October 10, 2014, Defendant agreed

to plead guilty to four of the sixteen counts in the superseding indictment.

(Id. at 1-14). Specifically, Defendant pled guilty to Counts 6, 7, and 10,

Interstate Travel for Purposes of Prostitution and to Count 14, Possession

with Intent to Distribute a Controlled Substance. (Docket #107). On

February 12, 2015, Judge Rudolph T. Randa sentenced Defendant to 120

months to run concurrently on Counts 6, 7, and 10, and to 179 months on

Count 14 to run consecutive to Counts 6, 7, and 10, for a total of 299 months’

imprisonment. (Docket #130, #133).

         Presently, Defendant is 39 years old and incarcerated at the U.S.

Penitentiary in Beaumont (“USP Beaumont”). Defendant alleges that he has

a history of asthma and bronchitis, which puts him in a high-risk category

if he contracted COVID-19. (Docket #201 at 4). Defendant’s release date is

scheduled for December 24, 2033.2 As of January 12, 2021, USP Beaumont

has three inmates and five staff members with confirmed active cases of

COVID-19.3

3.       LEGAL STANDARD

         The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”




         2Fed. Bureau of Prisons, Inmate Locator, https://www.bop.gov/inmateloc
(last visited Jan. 12, 2021).
         See
         3    Fed.      Bureau      of       Prisons,      COVID-19     Cases,
https://www.bop.gov/coronavirus (last visited Jan. 12, 2021).


                                Page 2 of 7
     Case 2:13-cr-00016-JPS Filed 01/21/21 Page 2 of 7 Document 221
18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

       While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.


                            Page 3 of 7
 Case 2:13-cr-00016-JPS Filed 01/21/21 Page 3 of 7 Document 221
U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:

         [t]he defendant is suffering from a serious physical or mental
         condition, suffering from a serious functional or cognitive
         impairment, or experiencing deteriorating physical or mental
         health because of the aging process, that substantially
         diminishes the ability of the defendant to provide self-care
         within the environment of a correctional facility and from
         which he or she is not expected to recover.

Id. §1B1.13 n.1.(A)(ii).

         The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2). Additionally, prior to modifying a term of imprisonment,

the Court must evaluate the sentencing factors set forth in 18 U.S.C. §

3553(a), if applicable. 18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when

determining the sentence to be imposed, the Court shall consider, among

other things: the nature and circumstances of the offense; the defendant’s

history and characteristics; and the need for the sentence to (1) reflect the

seriousness of the offense, promote respect for the law, and provide just

punishment, (2) afford adequate deterrence, (3) protect the public, and (4)

provide the defendant with effective training, care, and/or treatment.

4.       ANALYSIS

         4.1   Exhaustion

         Before granting a motion for compassionate release, the defendant

must either “fully exhaust[] all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf” or at

least 30 days must have lapsed “from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §



                                Page 4 of 7
     Case 2:13-cr-00016-JPS Filed 01/21/21 Page 4 of 7 Document 221
3582(c)(1)(A). It is undisputed that Defendant exhausted his administrative

remedies.

       4.2       Extraordinary and Compelling Reasons

       “[T]he mere presence of COVID-19 in a particular prison (or in the

BOP generally) cannot justify compassionate release.” United States v.

Melgarejo, No. 12-CR-20050-JES-DGB, 2020 WL 2395982, at *3 (C.D. Ill. May

12, 2020), aff'd, No. 20-1802, 2020 WL 7230642 (7th Cir. Dec. 8, 2020).

Prisoners need to demonstrate circumstances that create a heightened risk

for them, such as the inability of the particular institution to control an

outbreak combined with certain health conditions that place the prisoner

“at significant risk of complications should he contract the virus.” Id.

       Defendant states that he has a history of asthma and bronchitis,

which “puts [him] in the high risk factor” for COVID-19. (Docket #201 at 4).

Additionally, Defendant alleges that USP Beaumont is not doing enough to

contain the COVID-19 virus and protect the prisoners. (Docket #201, #217).

Defendant believes that these two factors are an extraordinary and

compelling reason to justify his early release.

       According to the Centers for Disease Control and Prevention

(“CDC”), having “moderate-to-severe asthma might increase your risk for

severe illness from COVID-19.”4 Further, “[t]he more underlying medical

conditions someone has, the greater their risk is for severe illness from

COVID-19.”5 Defendant has not provided any information suggesting that

his asthma is “moderate-to-severe.” Even if he did have moderate asthma,


       4Ctrs. For Disease Control and Prevention, People with Certain Medical
Conditions,             https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited Jan. 21, 2021).
       5   Id.


                            Page 5 of 7
 Case 2:13-cr-00016-JPS Filed 01/21/21 Page 5 of 7 Document 221
the CDC guidance does not conclusively state whether persons with

moderate-to-severe asthma are at an increased risk of severe illness if they

are infected with the virus. Further, given Defendant’s young age and lack

of any other preexisting conditions, Defendant’s health is not an

extraordinary and compelling reason for release at this time. See United

States v. Day, 473 F. Supp. 3d 209, 214 (W.D.N.Y. July 21, 2020); United States

v. Cherry, No. 15-CR-156-PP, 2020 WL 3497030, at *4–5 (E.D. Wis. June 29,

2020); United States v. Belle, 457 F. Supp. 3d 134, 138–40 (D. Conn. May 5,

2020); United States v. Rodriguez, 454 F. Supp. 3d 224, 228 (S.D.N.Y. April 14,

2020).

         4.3   Danger to Any Other Person or the Community and Section
               3553(a) Sentencing Factors

         Even if Defendant had established an extraordinary and compelling

reason warranting his release, the Court must also consider whether

Defendant is a danger to any other person or the community, pursuant to

§ 3142(g), and whether the § 3553(a) factors militate against his release.

         Defendant   was    sentenced    to   approximately     25   years   of

imprisonment for distributing drugs (heroin and crack, among others) and

prostituting women. He still has 13 years left on his sentence. Before his

most recent conviction, he had a history of criminal convictions throughout

his life. (Docket #119 at 16-24). Defendant’s crimes were serious—he sold

deadly drugs to the community and prostituted three women. Although

the Court is aware of the rehabilitative work Defendant has completed

while incarcerated, it is plainly not sufficient to justify releasing him over a

decade early. Based on the details of his current conviction, the Court finds

that Defendant is a danger to the community and the sentencing factors

militate against his release. A reduction of 13 years to Defendant’s sentence


                            Page 6 of 7
 Case 2:13-cr-00016-JPS Filed 01/21/21 Page 6 of 7 Document 221
would fail to reflect the seriousness of Defendant’s offenses, promote

respect for the law, and provide just punishment for Defendant. Nor would

it deter Defendant from future crimes or protect the public.

         The Court understands and sympathizes with Defendant’s concerns

about COVID-19. Nevertheless, Defendant has not established an

extraordinary and compelling reason warranting his compassionate

release. Even if he had, the Court’s analysis of the § 3553(a) factors and

§ 3142(g) strongly weigh against the Court granting Defendant’s motion.

5.       CONCLUSION

         Based on the foregoing, the Court will deny Defendant’s motion for

compassionate release. (Docket #201). The Court will also grant the

Government’s motion to seal. (Docket #208).

         Accordingly,

         IT IS ORDERED that Defendant’s motion for compassionate release

(Docket #201) be and the same is hereby DENIED; and

         IT IS FURTHER ORDERED that the Government’s motion to seal

(Docket #208) be and the same is hereby GRANTED.

         Dated at Milwaukee, Wisconsin, this 21st day of January, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                Page 7 of 7
     Case 2:13-cr-00016-JPS Filed 01/21/21 Page 7 of 7 Document 221
